FELCOR LODGING TRUST INCORPORATED

 

[date]

 

[employee name]

[address]

 

 

Re:

2007 Change in Control and Severance Agreement

 

Dear [name]:

 

FelCor Lodging Trust Incorporated, a Maryland corporation (“FelCor”), and FelCor
Lodging Limited Partnership, a Delaware limited partnership (“FelCor LP”), and
their respective subsidiaries (collectively, the “Company”), consider it
essential and in the best interests of FelCor’s shareholders and the partners of
FelCor LP to foster the continued employment of key management personnel. In
this connection, the Board of Directors of FelCor (the “Board”) recognizes that,
as is the case with many publicly held corporations, the possibility of a change
of control may exist and that such possibility, and the uncertainty and
questions which it may raise among management, may result in the departure or
distraction of management personnel to the detriment of the Company and its
shareholders and/or partners.

 

The Board has determined that it is appropriate and in the best interests of the
shareholders of FelCor and the partners in FelCor LP that steps be taken to
encourage the continued attention and dedication of members of the Company’s
senior management, including yourself, to their assigned duties without
distraction in the face of potentially disturbing circumstances arising from the
possibility of a change in control of the Company, although no such change is
currently anticipated or contemplated.

 

In order to induce you to remain in the employ of the Company and in
consideration of your agreements set forth in Section 3 hereof, the Company
agrees that you shall receive the benefits specified in this letter agreement
(this “Agreement”) upon a “Change in Control of the Company” (as defined in
Section 2 hereof) and in the event of the termination of your employment with
the Company, under certain circumstances, subsequent to such a Change in Control
of the Company.

 

•              Term of Agreement. This Agreement shall become effective as of
the date hereof (“Commencement Date”) and shall continue in effect through
December 31, ___; provided, however, that commencing on January 1, [INSERT
FOLLOWING YEAR] and on each January 1 thereafter, the term of this Agreement
shall be automatically extended for one additional year unless, not later than
September 30 of the preceding year, the Company shall have given you written
notice that it will not extend this Agreement beyond the end of the calendar
year during which such notice is given; further provided, however, that if a
Change in Control of the Company shall occur during the original or any extended
term of this Agreement, this Agreement shall automatically be extended
(regardless of any notice to the contrary from the Company) for a period of
twenty-four (24) months beyond the month in which such Change in Control of the
Company shall occur.

•              Definitions. You shall not be entitled to any benefit under or by
virtue of this Agreement (except as expressly provided in Section 8 hereof)
unless a Change in Control of the Company (as defined below) shall occur during
the original or any extended term of this Agreement.

 

 

685378.0001 WEST 6120196 v7

1



•              Change in Control of the Company. For all purposes of this
Agreement, a “Change in Control of the Company” shall be deemed to have occurred
upon the occurrence of any of the events described in subparagraphs (i), (ii),
(iii) or (iv) below:

•              Any “person” or “group” (as such terms are used in Section 13(d)
and 14(d) of the Securities Exchange Act of 1934, as amended (the “Exchange
Act”)), other than an employee benefit plan of the Company or a trustee holding
securities under an employee benefit plan of the Company, is or becomes the
“beneficial owner “ (as defined in Rule 13d-3 under the Exchange Act), directly
or indirectly, of 35% or more of the Company’s outstanding securities then
having the right to vote in elections of persons to the Board, regardless of the
comparative voting power of any such securities and regardless of whether or not
the Board shall have approved the acquisition or ownership of any such
securities by such person; or

•              A majority of the Board shall be comprised of persons (A)
designated by any person(s) who shall have entered into an agreement with the
Company to effect a transaction of the type described in subparagraphs (i) or
(iii) hereof or (B) other than those persons constituting the Board on the
Commencement Date and those other persons whose election by the Board, or
nomination for election by the shareholders of the Company to the Board, was
approved by a vote of at least two-thirds of the directors constituting the
Board on the Commencement Date or whose election by or nomination for election
to the Board was previously so approved; or

•              The holders of securities of the Company entitled to vote thereon
shall approve either:

•              A merger or consolidation of the Company with any other
corporation, regardless of which entity is the surviving or resulting entity,
other than a merger or consolidation which:

•              would result in those securities of the Company outstanding
immediately prior to such merger or consolidation and then having the right to
vote in elections of persons to the Board continuing immediately after such
merger or consolidation to represent (either by remaining outstanding or by
being changed or converted into securities of the surviving or resulting entity)
at least 65% of the surviving or resulting entity’s outstanding securities then
having the right to vote in elections of persons to the Board; or

•             in purpose and effect is the functional equivalent of an asset
acquisition by the Company and in which the senior executive officers of the
Company (specifically including, without limitation, the President and each
Executive Vice President and Senior Vice President and each person designated as
the Chief Executive Officer, Chief Operating Officer or Chief Financial Officer)
immediately prior to such merger or consolidation will continue, upon the
effectiveness thereof, to serve in the same capacities with the surviving or
resulting entity, without change in their respective positions,
responsibilities, powers, compensation and benefits; or

 

-2-



•              A plan or agreement under which all or substantially all of the
Company’s assets would be liquidated, distributed, sold or otherwise disposed of
(otherwise than by leases entered into in the ordinary and normal course of
business); or

•              The Compensation Committee of the Board shall adopt a resolution
to the effect that, in the judgment of such committee, as a consequence of any
one or more transactions or events or series of transactions or events, that a
change in control of the Company has effectively occurred. The Compensation
Committee of the Board shall be entitled to exercise its sole and absolute
discretion in exercising its judgment and in the adoption of such resolution,
whether or not any such transaction(s) or event(s) might be deemed, individually
or collectively, to satisfy any of the criteria set forth in subparagraphs(i)
through (iii) above.

•              Potential Change in Control of the Company. For all purposes of
this Agreement, a “Potential Change in Control of the Company” shall be deemed
to have occurred upon the occurrence of any of the events described in
subparagraphs (i), (ii), (iii) or (iv) below:

•              The Company enters into an agreement or letter of intent with
respect to any transaction which, if consummated, would result in the occurrence
of a Change in Control of the Company; or

•              Any person (including the Company) publicly announces that it
intends to take, or is considering taking, any action which, if consummated,
would result in the occurrence of a Change in Control of the Company; or

•              Any person or group, other than an employee benefit plan of the
Company or a trustee holding securities under an employee benefit plan of the
Company, that is or becomes the beneficial owner, directly or indirectly, of
9.9% or more of the Company’s outstanding securities then having the right to
vote in elections of persons to the Board, increases its beneficial ownership of
such securities by 5% or more over the percentage so owned by such person or
group on the Commencement Date; or

•              The Compensation Committee of the Board shall adopt a resolution
to the effect that, for purposes of this Agreement, a potential change in
control of the Company has effectively occurred. The Compensation Committee of
the Board shall be entitled to exercise its sole and absolute discretion in the
adoption of such resolution, whether or not any transaction(s) or event(s) have
occurred that might be deemed, individually or collectively, to satisfy any of
the criteria set forth in subparagraphs (i) through (iii) above.

•             Good Reason. For purposes of this Agreement, “Good Reason” shall
mean the occurrence, following a Change in Control of the Company, of any of the
following circumstances, unless (A) you have expressly consented thereto in
writing or (B) all such circumstances shall have been fully corrected prior to
the “Date of Termination” specified in the “Notice of Termination” (as defined
in Subsections 5(e) and 5(d), respectively) given in connection with such
circumstances:

•              The assignment to you of any duties materially inconsistent with
your status as a senior executive officer of the Company or any substantial
reduction in or

 

-3-



restriction upon the nature, status or extent of your responsibilities or
authority, as compared to the nature, status and extent of your responsibilities
and authority in effect immediately prior to such Change in Control of the
Company;

•              A material reduction by the Company in your annual base salary,
as in effect immediately prior to such Change in Control of the Company, except
for across-the-board salary reductions similarly affecting all executives of the
Company and all executives of any person(s) then in control of the Company;

•              The relocation of the office where you are required to perform
your duties for the Company to a location more than 25 miles from the location
of such office immediately prior to such Change in Control of the Company, or
the imposition upon you of other travel requirements materially inconsistent
with your normal business travel practices immediately prior to such Change in
Control of the Company;

•              The failure of the Company, without your prior written consent,
to pay to you any material portion of your then current compensation, or any
material portion or installment of deferred compensation under any deferred
compensation program of the Company, in each case within five days of the date
such payment is due;

•              The failure of the Company to continue in effect any material
compensation or benefit plan (including but not limited to any stock option,
stock grant, bonus, income deferral, insurance, paid vacation plan or policy or
other material fringe benefit or benefit plan) in which you were a participant
immediately prior to the Change in Control of the Company, unless an equitable
arrangement (embodied in an ongoing substitute or alternative plan) has been
made with respect to such plan, or the failure of the Company to continue your
participation in any such plan (or in any such substitute or alternative plan)
on a basis no less favorable to you, both in terms of the actual amount of
benefits provided to you and in your level of participation therein relative to
other participants, than in effect immediately prior to such Change in Control
of the Company;

•              The failure of the Company to obtain, prior to the effectiveness
of any succession to all or substantially all of the business and/or assets of
the Company, the express assumption and agreement of any successor entity to pay
and perform all of the obligations of the Company under this Agreement, as
contemplated by Section 8(a) hereof; or

•              Any purported termination of your employment by the Company which
is not for “Cause” (as defined in Subsection 5(b) hereof) or which is not
effected pursuant to a Notice of Termination satisfying the requirements of
Subsection 5(d) hereof; for purposes of this Agreement, no such purported
termination shall be effective.

•             Severance Payment Date. For purposes of the Agreement, the
“Severance Payment Date” shall mean with respect to a particular payment a date
not more than five days following your Date of Termination; provided, however,
that if you are a “specified employee” within the meaning of Section 409A of the
Internal Revenue Code of 1986, as amended (the “Code”), the Severance Payment
Date with respect to such payment shall be the date that is the six-month
anniversary of your Date of Termination to the extent such delay is necessary to
avoid tax penalties and interest under Section 409A.

 

-4-



Your right to terminate your employment pursuant to this Agreement for Good
Reason shall not be affected by your incapacity due to physical or mental
impairment. Your continued employment shall not be deemed or construed to
constitute your consent to, or waiver of rights with respect to, any
circumstance constituting Good Reason hereunder, subject to the requirements of
Subsection 5(c) hereof.

 

•              Agreement to Continue Employment. You agree that, in the absence
of Good Reason and subject to the terms and conditions of this Agreement, in the
event of a Potential Change in Control of the Company, you will remain in the
employ of the Company (or of the subsidiary thereof by which you are employed at
the date such Potential Change in Control of the Company occurs) at least until
the earliest to occur of (a) the first anniversary of the Potential Change in
Control of the Company, (b) the date which is six months following a Change in
Control of the Company and (c) the termination by you of your employment for
reasons of “Disability” or “Retirement” (at your normal retirement age), each as
defined in Section 5 hereof.

•              Acceleration of Vesting Upon a Change in Control. Upon the
occurrence of a Change in Control of the Company:

•              All outstanding shares of common stock of the Company (“Company
Shares”) theretofore issued to you, under any one or more of the restricted
stock and/or stock option plans at any time maintained by the Company (“Option
Plans”), as restricted stock (or otherwise subject to forfeiture upon certain
conditions) shall become fully and irrevocably vested, and all possibility of
forfeiture thereof shall terminate, and the certificates evidencing all of such
Company Shares shall be delivered to you on the day next following a Change in
Control of the Company;

•              All outstanding options or other rights to purchase Company
Shares theretofore issued to you under any one or more of the Option Plans,
whether or not then currently vested or exercisable, shall become fully and
irrevocably vested and exercisable, and may thereafter be exercised in
accordance with the Option Plans under which they were issued and any and all
agreements with you in connection therewith; and

•              All other compensation and benefits to which you are then
entitled, subject to the satisfaction of certain vesting or similar
requirements, under any other employee benefit, deferred compensation or other
similar plan (other than any plan that is intended to be qualified under Section
401(a) of the Code) shall become fully and irrevocably vested under the terms of
such plans and all possibility of forfeiture thereof shall terminate.

•              Termination Following Change in Control. If any Change in Control
of the Company shall have occurred, you shall thereafter be entitled to the
Benefits provided in Subsection 6(c) hereof upon the termination of your
employment by the Company during the term of this Agreement, provided that such
termination is (i) effected by the Company otherwise than for Cause or by reason
of Retirement or Disability, or (ii) effected by you for Good Reason.

•              Disability; Retirement. If, as a result of your incapacity due to
medically determinable physical or mental impairment, you shall have been unable
to perform the duties of your position with the Company or any substantially
similar position for six consecutive months, your employment may be terminated
for “Disability.” Termination of your employment, whether by the Company or you,
shall be deemed to be “Retirement” if the same occurs after you have reached the
age of sixty-five and have completed at least five years of service with the
Company,

 

-5-



or is otherwise in accordance with any other written agreement between the
Company and you regarding your retirement.

•              Cause. The Company shall be entitled to terminate your employment
for “Cause” if you engage in willful and continued misconduct or in the willful
and continued failure to substantially perform your duties with the Company
(other than due to physical or mental illness); provided, however, that prior to
any such termination you shall have been given written notice by the Company
setting forth in reasonable detail the nature of such misconduct or failure and
you shall have continued to engage in such misconduct or failure for at least
thirty days following the giving of such notice by the Company. For purposes of
this Subsection, no act, omission, or failure to act, on your part shall be
deemed “willful” unless done, omitted, or refused to be done, by you not in good
faith and without reasonable belief that your action, omission or refusal to
act, was in the best interest of the Company.

•              Voluntary Resignation. After a Change in Control of the Company,
upon the occurrence of any circumstance constituting Good Reason, you shall be
entitled to terminate your employment by voluntary resignation given at any time
during the two years immediately following the occurrence of such Change in
Control of the Company hereunder by providing the Company with your Notice of
Termination within the 90-day period immediately following the initial existence
of such circumstance, in which event, if the Company has not remedied the
circumstance constituting Good Reason on or before the Date of Termination, your
employment shall terminate and you shall be entitled to all of the Benefits
provided in Subsection 6(c) hereof from and after the Date of Termination. No
such resignation shall be deemed or construed to constitute a breach of any
contract or agreement of employment between you and the Company.

•              Notice of Termination. Any purported termination of your
employment by the Company or by you shall be communicated by a written Notice of
Termination from the party seeking termination to the other party hereto given
in accordance with Section 9 hereof. For purposes of this Agreement, a “Notice
of Termination” shall mean a notice which shall indicate (i) the specific
termination provision(s) of this Agreement being relied upon in respect of such
termination, (ii) shall set forth, in reasonable detail, the facts and
circumstances claimed to provide a basis for termination of your employment
under the termination provision(s) so indicated and (iii) shall set forth the
Date of Termination in accordance with Subsection (e) below.

 

•

Date of Termination, Etc. “Date of Termination” shall mean:

•              If your employment is terminated for Disability, the earlier of
(x) thirty days after Notice of Termination is given (provided that you shall
not have returned to the substantially full-time performance of your duties
during such thirty day period), (y) your receipt of disability benefits under
any disability insurance program, or (z) the date that is 29 months after the
date on which you last provided services to the Company; and

•              If your employment is terminated pursuant to Subsection (b) or
(c) above, or for any reason other than Disability, the later of (x) the date
specified in the Notice of Termination (which, in the case of a termination
pursuant to Subsection (b) above, shall not be less than thirty days following
the date such Notice of Termination is given and, in the case of a termination
pursuant to Subsection (c) above, shall not be less than thirty nor more than
sixty days following the date such Notice of Termination is

 

-6-



given) and (y) the date that you cease to provide services to the Company,
provided that in the case of a termination pursuant to Subsection (c), such date
occurs within two years following the initial existence of one or more of the
circumstances constituting Good Reason arising without your consent;

provided, however, that if within fifteen days after any Notice of Termination
is given, or (if later) prior to the Date of Termination set forth in such
Notice of Termination, the party receiving such Notice of Termination notifies
the other party that a dispute exists concerning the termination, the Date of
Termination shall be the later of (i) the date on which the dispute is finally
resolved, either by mutual written agreement of the parties, by a binding
arbitration award, or by a final judgment, order or decree of a court of
competent jurisdiction (which is not appealable or with respect to which the
time for appeal therefrom has expired and no appeal has been perfected) and (ii)
the date that you cease to provide services to the Company; further provided,
however, that the Date of Termination shall be extended by a notice of dispute
hereunder only if such notice is given in good faith with respect to a bona fide
dispute and the party giving such notice pursues the resolution of such dispute
in good faith and with reasonable diligence. Notwithstanding the pendency of any
such dispute, you shall remain an employee of the Company, and the Company will
continue to pay you your full compensation in effect when the Notice of
Termination giving rise to such dispute was given (including, but not limited
to, your base salary) and will continue you as a participant in all other
compensation, bonus, benefit and insurance plans in which you were participating
when the Notice of Termination was given, until the dispute is finally resolved
in accordance with this Subsection. Amounts paid under this Subsection are in
addition to all other amounts due under this Agreement and shall not be offset
against, or reduce, any other amount or benefit due under this Agreement.

•              Compensation Upon Termination or During Disability Following a
Change in Control of the Company. Following a Change in Control of the Company,
as defined in Subsection 2(a) hereof, upon termination of your employment or
during a period of Disability, you shall be entitled to the following benefits:

•              During any period that you are unable to perform the duties of
your position with the Company or any substantially similar position as a result
of a medically determinable physical or mental impairment that can be expected
to last for a continuous period of at least six months or to result in death,
you shall continue to receive your base salary at the rate in effect at the
commencement of any such period of leave, together with all compensation payable
to you under all bonus plans, restricted stock and/or stock option plans, and
other incentive and/or deferred compensation plans during such period, until
your Date of Termination as defined in Subsection 5(e)(i) hereof. Thereafter, or
in the event your employment shall be terminated by reason of your Retirement or
death, your benefits shall be determined under the Company’s retirement,
insurance and other compensation programs then in effect in accordance with the
terms of such programs;

•              If your employment shall be rightfully terminated by the Company
for Cause, the Company shall pay you your full base salary through the Date of
Termination, at the rate in effect at the time Notice of Termination is given,
plus all other amounts in which you are then irrevocably vested and to which you
are then entitled under any compensation plan of the Company, at the time such
payments are due, and the Company shall have no other or further obligations to
you under this Agreement;

 

-7-



•              If your employment by the Company shall be terminated (y) by the
Company other than for Cause, Retirement or Disability or (z) by you for Good
Reason, then you shall be entitled to all of the benefits provided below:

•              The Company shall pay you your full base salary through the Date
of Termination at the rate in effect at the time Notice of Termination is given,
plus all other amounts to which you are then irrevocably vested and to which you
are then entitled under any compensation plan of the Company, at the time such
payments are due under the terms of such plan;

•              In lieu of any other or further salary payments to you for
periods subsequent to the Date of Termination, the Company shall pay to you, as
severance pay, a lump sum severance payment (the “Severance Payment”) equal to
the Applicable Multiple (as defined below) times the average of your Annual
Compensation (as defined below) which was payable to you by the Company or any
corporation, trade or business that is under common control with the Company
within the meaning of Section 414 of the Code.

For purposes of this Agreement, the following terms shall be defined as set
forth below:

“Applicable Multiple” shall mean a multiple based upon your position and title
with the Company as of the date of any Change in Control, determined as follows:

 

Position and Title

Applicable Multiple

Chairman of the Board, President, Chief Executive Officer, and all Executive
Vice Presidents

2.99

All Senior Vice Presidents

1.50

All other officers and employees

1.00

 

“Annual Compensation” shall mean, for any calendar year, the sum of (i) your
annual base salary for that calendar year, as determined on the date of the
Change in Control, annualized for the full calendar year, plus (ii) your Average
Annual Bonus. Annual Compensation shall be determined without any reduction for
any deferrals of such salary or such bonus under any deferred compensation plan
(whether qualified or unqualified) and without any reduction for any salary
reductions used to make contributions to any 401(k) plan or other group plan
maintained by the Company or any of its affiliates.

“Average Annual Bonus” shall mean the greater of (A) the amount of cash bonus
payable to you with respect to the calendar year in which the Change in Control
occurs assuming such bonus is paid at the “Target” level of performance for such
year, and (B) the average of the cash bonuses that were paid or payable to you
with respect to the three calendar years immediately preceding the calendar year
in which the Change in Control of the Company occurs (annualized if such payment
was made with respect to a partial year). Such average shall be determined in
accordance with proposed, temporary or final regulations promulgated under
Section 280G(d) of the Code, or, in the absence of such regulations, if you were
not employed by the Company or its affiliates during the entire three calendar
years preceding the calendar year in which the Change in Control of the

 

-8-



Company occurred, then such average shall be an average of your cash bonuses
with respect to the complete calendar years (if any) and partial calendar year
(if any) during which you were so employed by the Company or any of its
affiliates; provided, however, that the amount for any such partial calendar
year shall be an annualized amount based on the amount of the cash bonus paid or
payable to you during such partial calendar year.

•              The Company shall also pay to you all amounts of compensation or
other awards payable or due to you in respect of any period preceding the Date
of Termination under any incentive compensation plan of the Company (including,
without limitation, any and all Option Plans) at any time maintained by the
Company and under any and all agreements with you in connection therewith, in
accordance with and subject to the terms of such plans and agreements, and shall
make any other payments and take any other actions provided for in such plans
and agreements in accordance with the terms thereof;

•              The Company shall also pay to you all legal fees and expenses
actually incurred by you as a result of such termination (including all such
fees and expenses, if any, incurred in contesting or disputing any such
termination or in seeking to obtain or enforce any right or benefit provided
under this Agreement or in connection with any tax audit or proceeding to the
extent attributable to the application of Section 4999 of the Code to any
payment or benefit provided hereunder); and

•              The payments provided for in paragraph (ii) above shall be made
on your Severance Payment Date. The payments provided for in paragraph (iii)
above shall be made on your Severance Payment Date to the extent consistent with
the provisions of any plan or agreement described in (iii), and shall otherwise
be made in accordance with such plan or agreement. The payments provided for in
paragraph (iv) above shall be made on your Severance Payment Date to the extent
such amount is known, and otherwise shall be made as such fees and expenses are
incurred. Legal fees and expenses that are incurred in connection with any tax
audit or proceeding to the extent attributable to the application of Section
4999 of the Code to any payment or benefit provided hereunder shall be made when
such amounts are determined, but in any event by the end of the first calendar
year following the calendar year in which the taxes that are the subject of such
audit or proceeding are remitted to the Internal Revenue Service, or if as a
result of such audit or proceeding no taxes are remitted, by the end of the
calendar year following the calendar year in which the audit is completed or
there is a final and nonappealable settlement or other resolution of the
proceeding;

•              If your employment shall be terminated (y) by the Company other
than for Cause or (z) by you for Good Reason, then the Company shall, for a
period of twenty-four months following the Date of Termination, continue to
provide life, disability, accident and health insurance benefits that are
substantially identical to those you (and your dependents) were receiving
immediately prior to the giving of the Notice of Termination; provided that if
it is unable to continue to provide such benefits, then upon satisfactory
substantiation of your prior payment of the cost of such substantially identical
benefits as you obtain for yourself and your dependents, the Company shall
reimburse you for the cost of such benefits. Notwithstanding anything in this
Subsection 6(d) to the contrary, if the accident and health insurance benefits
otherwise receivable by you pursuant to this Subsection 6(d) would be taxable to
you as ordinary income under Section 105(b) of the Code by reason of being
provided through a self-insured medical expense reimbursement plan that
discriminates in favor of highly compensated individuals as to either
eligibility or benefits, then the period for which the Company shall

 

-9-



continue to provide such benefits shall be limited to the period of time during
which you would be entitled, but for this Agreement, to continuation coverage
under the federal law known as COBRA (Section 4980B of the Code). Benefits
otherwise receivable by you pursuant to this Subsection 6(d) shall be reduced to
the extent of comparable benefits actually received by you from another
employer, and you shall promptly report any such comparable benefits so received
by you from another employer;

•              You shall not be required to mitigate the amount of any payment
or benefit provided for in this Section 6 by seeking or accepting other
employment, or otherwise, nor shall the amount of any payment or benefit
provided for in this Section 6 be reduced by any compensation earned by you as
the result of employment by another employer, by retirement benefits, by offset
against any amount claimed to be owed by you to the Company, or otherwise
(except as expressly otherwise provided in this Section 6);

•              In addition to all other amounts payable to you under this
Section 6, you shall be entitled to receive all benefits payable to you or
credited to your account under and in accordance with the terms of any other
benefit plan or compensation plan of the Company in which you are or have been a
participant (whether or not then fully vested under the terms of such plan, or
in the case of any plan that is intended to be qualified under Section 401(a) of
the Code, to the extent vested under the terms of such plan), to the extent such
benefits have not been previously paid or are not paid or expressly provided for
under this Agreement.

If a Potential Change in Control of the Company shall have occurred, within five
business days following your written request that the Company do so, the Company
shall deposit with an escrow agent acceptable to you, pursuant to an escrow
agreement between the Company and such escrow agent in form and substance
acceptable to you, a sum of money or other property permitted by such escrow
agreement sufficient, in the reasonable good faith estimate of the Company, to
fund the payment to you of the amounts specified in Subsection 6(c) and Section
7 of this Agreement. It is intended that any amounts so deposited in escrow
pursuant to the preceding sentence be subject to the claims of the Company’s
creditors, as set forth in the form of such escrow agreement.

•              Excise Tax; Gross-Up Payments. In the event that you become
entitled to any of the payments or benefits (collectively, the “Benefits”)
provided for under Sections 4 and 6 above, and if any of the Benefits will be
subject to the tax (the “Excise Tax”) imposed by Section 4999 of the Code, the
Company shall pay to you, an additional amount (the “Gross-Up Payment”) such
that the net amount retained by you, after deduction of any Excise Tax upon such
Benefits, shall be equal to the amount of the Benefits before the deduction or
payment of any Excise Tax attributable thereto. Such Gross-Up Payment shall be
payable concurrently with the Benefits to which it relates (or, if the amount of
such Gross-Up Payment cannot be finally determined on or before such date, the
Company shall pay to you on such date the estimated amount, determined in good
faith by the Company, of such Gross-Up Payment and shall pay the remainder
thereof, without interest, as soon as the amount thereof can be determined, but
in no event later than the thirtieth day after the date upon which the payment
of such Benefits are due). For purposes of determining whether any of the
Benefits will be subject to the Excise Tax, and the amount of such Excise Tax,
the following shall apply:

•              Any other payments or benefits received or to be received by you
in connection with a Change in Control of the Company or the termination of your
employment (whether pursuant to the terms of this Agreement or any other plan,
arrangement or agreement with the Company, any person whose actions result in a
Change in Control of the Company or any person affiliated with the Company or
any such person) shall be treated as “parachute payments” within

 

-10-



the meaning of Section 280G(b)(2) of the Code, and all “excess parachute
payments” within the meaning of Section 280G(b)(1) of the Code shall be treated
as subject to the Excise Tax, unless in the written opinion of tax counsel
selected by the Company’s independent auditors and acceptable to you such other
payments or benefits (in whole or in part) do not constitute “parachute
payments,” or such “excess parachute payments” (in whole or in part) represent
reasonable compensation for services actually rendered within the meaning of
Section 280G(b)(4) of the Code in excess of the base amount within the meaning
of Section 280G(b)(3) of the Code, or are otherwise not subject to the Excise
Tax;

•              The amount of the Benefits which shall be treated as subject to
the Excise Tax shall be equal to the lesser of (y) the total amount of the
Benefits and (z) the amount of “excess parachute payments” within the meaning of
Section 280G(b)(1) of the Code (after applying clause (a) above); and

•              The value of any non-cash benefits or any deferred payment or
benefit shall be determined by the Company’s independent auditors in accordance
with proposed, temporary or final regulations under Sections 280G(d)(3) and (4)
of the Code or, in the absence of any such regulations, in accordance with the
principles of Section 280G(d)(3) and (4) of the Code. For purposes of
determining the amount of the Gross-Up Payment, you shall be deemed to pay
Federal income taxes at the highest marginal rate of taxation applicable to
individuals in the calendar year in which the Gross-Up Payment is to be made and
state and local income taxes at the highest marginal rate of taxation in the
state and locality of your residence on the Date of Termination, net of the
maximum reduction in Federal income taxes which would be obtained from deduction
of such state and local taxes. In the event that the amount of Excise Tax
attributable to Benefits is subsequently determined to be less than the amount
taken into account hereunder at the time of termination of your employment, you
shall repay to the Company, without interest, within thirty days following the
date that the amount of such reduction in Excise Tax is finally determined, that
portion of the Gross-Up Payment attributable to such reduction (including
appropriate adjustments to reflect the net effect on Federal, state and local
income taxes applicable to the repayment of such portion of the Gross-Up
Payment). In the event that the Excise Tax attributable to Benefits is
determined to exceed the amount taken into account hereunder at the time of the
termination of your employment (including by reason of any payment the existence
or amount of which was not be determined at the time of the Gross-Up Payment),
the Company shall make an additional Gross-Up Payment in respect of such excess
(plus any interest or penalty payable by you in respect thereof) at the time
that the amount of such excess is finally determined.

 

•

Successors; Binding Agreement.

•              The Company will require that any successor (whether direct or
indirect, by purchase, merger, consolidation or otherwise) to all or
substantially all of the business and/or assets of the Company to expressly
assume and agree to perform this Agreement in the same manner and to the same
extent that the Company would be required to perform it if no such succession
had taken place. As used in this Agreement “Company” shall mean the Company as
hereinabove defined and any successor to all or substantially all of its
business and/or assets which assumes and agrees to perform this Agreement in
writing, by operation of law, or otherwise.

•              This Agreement shall inure to the benefit of and be enforceable
by you, your personal or legal representatives, executors, administrators,
successors, heirs, distributees,

 

-11-



devisees and legatees. If you should die while any amount would still be payable
to you hereunder if you had continued to live, all such amounts, unless
otherwise expressly provided herein, shall be paid in accordance with the terms
of this Agreement to your devisees, legatees or other designees or, if there is
no such devisee, legatee or designee, to your estate.

•              Notice. For the purpose of this Agreement, notices and all other
communications provided for in this Agreement shall be in writing and shall be
deemed to have been duly given when delivered or mailed by United States
registered or certified mail, return receipt requested, postage prepaid,
addressed to the respective addresses set forth on the signature page of this
Agreement, provided that all notices to the Company shall be directed to the
Secretary of the Company, or to such other address as either party shall have
designated to the other in writing in accordance herewith, except that any such
notice of change of address shall be effective only upon receipt.

•              Miscellaneous. No provision of this Agreement may be amended,
modified, waived or discharged unless such amendment, modification, waiver or
discharge is agreed to in writing and signed by you and a duly authorized
officer of the Company, other than yourself. No waiver by either party hereto at
any time of any breach of, or noncompliance with, any particular provision of
this Agreement by the other party hereto, or the existence of any particular
condition or the occurrence of any particular event hereunder, shall be deemed
or construed as a waiver of any other or further breach, noncompliance,
condition or occurrence, whether similar or dissimilar and whether occurring or
existing at the same or any prior or subsequent time. No agreement or
representations, oral or otherwise, express or implied, with respect to the
subject matter hereof have been made by either party which are not expressly set
forth in this Agreement. The validity, interpretation, construction and
performance of this Agreement shall be governed by the substantive laws of the
State of Texas, without regard for any provision of such law which might require
the application of the laws of any other jurisdiction. All references herein to
sections of the Exchange Act or the Code shall be deemed also to refer to any
successor provisions to such sections. Except as otherwise expressly provided
herein, any payments provided for hereunder shall be paid net of applicable
withholding taxes required under Federal, state or local law. The accrued
obligations of the Company under Section 4 hereof, if any, shall survive your
subsequent death, Disability or Retirement and shall survive the expiration of
the term of this Agreement.

•              Validity. The invalidity or unenforceability of any provision of
this Agreement shall not affect the validity or enforceability of any other
provision of this Agreement, all of which shall remain in full force and effect.

•              Execution in Counterparts. This Agreement may be executed in one
or more counterparts, each of which shall be deemed to be an original and all of
which together shall constitute one and the same instrument.

•              Arbitration. Any dispute or controversy arising under or in
connection with this Agreement shall be settled exclusively by expedited
arbitration in Dallas, Texas in accordance with the Commercial Arbitration rules
of the American Arbitration Association then in effect. Judgment may be entered
on the arbitrator’s award in any court of competent jurisdiction; provided,
however, that you shall be entitled to seek specific performance, in any court
of competent jurisdiction, of your right to be paid your full base salary
hereunder for all periods prior to the Date of Termination, and during the
pendency of any dispute or controversy arising under or in connection with this
Agreement.

•              Prior Agreements; Similar Provisions in Other Agreements. This
Agreement amends, restates and supercedes in its entirety any prior change in
control and severance agreements, as such prior agreements may have been
previously amended and restated, entered into between you and the Company.

 

-12-



The Benefits provided for under this Agreement shall supercede and replace any
other benefits to which you may be entitled under any previous agreement between
you and the Company or its affiliates, whether written or oral, only and to the
extent the matters addressed herein are addressed therein. [Add following for
Corcoran and Smith: Notwithstanding the foregoing, this Agreement shall
constitute the "Severance Agreement" for purposes of, and as defined in, that
certain Executive Employment Agreement between you and the Company, as such
agreement may be subsequently amended, modified or replaced, and the Executive
Employment Agreement is hereby deemed to be amended accordingly.]

If this letter sets forth fully and accurately our agreement with respect to the
subject matter hereof, please sign and date the enclosed copy of this letter and
return the same to the Secretary of the Company, whereupon this letter shall
constitute our mutually binding agreement with respect to the subject matter
hereof.

 

 

Very truly yours,

 

 

Company Address:

 

545 E. John Carpenter Frwy.

FELCOR LODGING TRUST INCORPORATED,

Suite 1300

acting individually and as the sole

Irving, Texas 75062

general partner of FelCor Lodging

Attention: Corporate Secretary

Limited Partnership

 

 

 

By:_________________________________

 

Name:

Richard A. Smith

 

Title:

President and Chief Executive Officer

 

 

Accepted and Agreed to as of [DATE]:

 

 

 

 

[EMPLOYEE NAME]

 

 

 

 

Address:

 

[ADDRESS]

 

 

 

-13-

 

 